The Chief Judge delivered the opinion of the Court.
It is to be regretted, that so wide a difference in, the laws of the respective States of the Union, and of the decisions of their Courts upon similar subjects, exist. It often operates to the detriment of suitors. It is to be hoped, that at some not far distant day, the publication of reports of decisions in the State Courts will effect a greater uniformity in law and decisioh. Until then, nought remains but for each State to promulgate such laws as meet the sense and habits of its own citizens, and for each State Judiciary to administer them faithfully.
The Court are not prepared to say that they would sustain an action as against Finch the creditor, who had undoubtedly a right to give the preference to his own State laws and Court, to obtain payment from the present plaintiff of a bona fide debt recoverable in that State, but limited in ours.
But the present defendants were strangers to the contract, had no interest in the suit instituted to compel the fulfilment of it, and were fellow- citizens with *71the plaintiff. It certainly is not for the peace of society to sanction combinations to entice our fellow-citizens within the jurisdiction of other States, and the process of their Courts. The law abhors deceit, and it is to be hoped that our halls of justice will be the last places polluted with the maxim of modern ethics, that the end justifies the means.
S. Miller and Daniel Chipman, for plaintiff.
Amos Marsh and Darius Chipman, for defendants.
The laws of the Union, and those of our own State, provide for the apprehension and removal out of the State, of persons charged with crimes committed in another State; but they have made no such provision in civil process.
Let judgment be entered that the declaration is sufficient, and that the defendants answer over.